Exhibit 10.48
 
 
THIS CONVERTIBLE NOTE IS ISSUED IN EXCHANGE FOR THE PROMISSORY NOTE ORIGINALLY
ISSUED ON SEPTEMBER 30, 2015 BY THE COMPANY TO GEMINI MASTER FUND, LTD. WITHOUT
ANY ADDITIONAL CONSIDERATION.  FOR PURPOSES OF RULE 144, THIS NOTE SHALL BE
DEEMED TO HAVE BEEN ISSUED ON SEPTEMBER 30, 2015.
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
Konared Corporation.
 
 
Convertible Note
 
Issuance Date:  November 7, 2016
Original Principal Amount:     $85,000
Original Issuance Date: September 30, 2015
 



 
FOR VALUE RECEIVED, KonaRed Corporation., a Nevada corporation (the "Company"),
hereby promises to pay to the order of Black Mountain Equities, Inc., or
registered assigns (the "Holder") the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the ("Principal") when due, whether upon
the Maturity Date (as defined below), acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and to pay interest ("Interest")
on any outstanding Principal at the applicable Interest Rate from the date set
out above as the Issuance Date (the "Issuance Date") until the same becomes due
and payable, upon the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof) (the "Note").
 
The Original Principal Amount is $85,000 (eighty-five thousand dollars). For
purposes hereof, the term "Outstanding Balance" means the Original Principal
Amount, as reduced or increased, as the case may be, pursuant to the terms
hereof for conversion, breach hereof or otherwise, plus any accrued but unpaid
interest, collection and enforcements costs, and any other fees or charges
incurred under this Note.
 

--------------------------------------------------------------------------------

 
(1)           GENERAL TERMS
 
(a)           Mandatory Payment of  Principal.  On the date which is six months
from the Issuance Date, the Company shall make a mandatory payment equal to the
lesser of (i) $40,000 and (ii) the Outstanding Balance; subsequently, all
remaining principal shall be due on the date which is nine months from Issuance
Date.
 
(b)           Maturity Date. This Note will mature for cash 9 months from the
Issuance Date.
 
(c)           Interest. 0%.
 
(d)           Security.  This Note shall not be secured by any collateral or any
assets pledged to the Holder.
 
(2)           EVENTS OF DEFAULT.
 
(a)           An "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body
 
(i)           The Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document;
 
(ii)          A Conversion Failure as defined in section 3(b)(ii);
 
(iii)         The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of sixty-one (61) days;
or the Company or any subsidiary of the Company is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any subsidiary of the Company suffers
any appointment of any custodian, private or court appointed receiver or the
like for it or any substantial part of its property which continues undischarged
or unstayed for a period of sixty one (61) days; or the Company or any
subsidiary of the Company makes a general assignment for the benefit of
creditors; or the Company or any subsidiary of the Company shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Company or any subsidiary of the Company
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Company or any subsidiary of
the Company shall by any act or failure to act expressly indicate its consent
to, approval of or acquiescence in any of the foregoing; or any corporate or
other action is taken by the Company or any subsidiary of the Company for the
purpose of effecting any of the foregoing;
 

--------------------------------------------------------------------------------

 
(iv)         The Company or any subsidiary of the Company shall default in any
of its obligations under any other Note or any mortgage, credit agreement or
other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created;
 
(v)          The Common Stock is suspended or delisted for trading on the Over
the Counter QB market (the "Primary Market"), unless the Common Stock is
"uplisted" to NASDAQ or other national exchange;
 
(vi)         The Company loses its ability to deliver shares via "DWAC/FAST"
electronic transfer;
 
(vii)        The Company loses its status as "DTC Eligible";
 
(viii)       The Company shall become late or delinquent in its filing
requirements as a fully-reporting issuer registered with the Securities &
Exchange Commission.
 
(b)           Upon the occurrence of the first Event of Default, the Outstanding
Balance shall immediately increase to one hundred twenty (120%) of the
Outstanding Balance immediately prior to the occurrence of the Event of Default
(the "Default Effect"). The Default Effect shall automatically apply upon the
occurrence of the Event of Default without the need for any party to give any
notice or take any other action.
 
(3)           CONVERSION OF NOTE.   This Note shall be convertible into shares
of the Company's Common Stock, on the terms and conditions set forth in this
Section 3.
 
(a)           Conversion Right.  Subject to the provisions of Section 3(c), at
any time or from time to time, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(b), at the Conversion Price (as defined below).  The number of shares of
Common Stock issuable upon conversion of any Conversion Amount pursuant to this
Section 3(a) shall be equal to the quotient of dividing the Conversion Amount by
the Conversion Price. The Company shall not issue any fraction of a share of
Common Stock upon any conversion.  If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share.  Other than fees for
legal opinions required by the Company's Transfer Agent,the Company shall pay
any and all transfer agent fees, costs and any other fees or costs that may be
incurred or charged in connection with the issuance of shares of the Company's
Common Stock to the Holder arising out of or relating to the conversion of this
Note up to a maximum of five thousand dollars ($5,000); this amount does not
include legal fees incurred by Holder.
 

--------------------------------------------------------------------------------

 
(i)           "Conversion Amount" means the portion of the Original Principal
Amount and Interest to be converted, plus any penalties, redeemed or otherwise
with respect to which this determination is being made.
 
(ii)          "Conversion Price" shall equal $0.04; subject to adjustment
herein.
 
(b)           Mechanics of Conversion.
 
(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit
by email, facsimile (or otherwise deliver), for receipt on or prior to 11:59
p.m., New York, NY Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit A (the "Conversion Notice") to
the Company. On or before the third Business Day following the date of receipt
of a Conversion Notice (the "Share Delivery Date"), the Company shall (A) if
legends are not required to be placed on certificates of Common Stock pursuant
to the then existing provisions of Rule 144 of the Securities Act of 1933 ("Rule
144") and provided that the Transfer Agent is participating in the Depository
Trust Company's ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted.  The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.
 
(ii)          Company's Failure to Timely Convert.  If within three (3) Trading
Days after the Company's receipt of the facsimile or email copy of a Conversion
Notice together with documentation satisfactory to the Transfer Agent that the
shares are eligible for such electronic issuance, the Company shall fail to
issue and deliver to Holder via "DWAC/FAST" electronic transfer the number of
shares of Common Stock to which the Holder is entitled upon such holder's
conversion of any Conversion Amount (a "Conversion Failure"), the Outstanding
Amount of the Note shall increase by $2,000 per day until the Company issues and
delivers a certificate to the Holder or credit the Holder's balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon such holder's conversion of any Conversion Amount (under Holder's and
Company's expectation that any damages will tack back to the Issuance Date).
Company will not be subject to any penalties once its transfer agent processes
the shares to the DWAC system. If the Company fails to deliver shares in
accordance with the timeframe stated in this Section, resulting in a Conversion
Failure, the Holder, at any time prior to selling all of those shares, may
rescind any portion, in whole or in part, of that particular conversion
attributable to the unsold shares and have the rescinded conversion amount
returned to the Outstanding Balance with the rescinded conversion shares
returned to the Company (under Holder's and Company's expectations that any
returned conversion amounts will tack back to the original date of the Note).
 

--------------------------------------------------------------------------------

 
(iii)         DWAC/FAST Eligibility.If the Company fails for any reason (other
than for compliance with applicable law)  to deliver to the Holder the Shares by
DWAC/FAST electronic transfer (such as by delivering a physical stock
certificate) within fifteen (15) days, or if there is a Conversion Failure as
defined in Section 3(b)(ii), and if the Holder incurs a Market Price Loss
(defined below), then at any time subsequent to incurring the loss the Holder
may provide the Company written notice indicating the amounts payable to the
Holder in respect of the Market Price Loss and the Company must make the Holder
whole by paying the Market Price Loss in cash immediately:
 
Market Price Loss = [(High trade price for the period between the day of
conversion and the day the shares clear in the Holder's brokerage account) x
(Number of shares receivable from the conversion)] – [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].
 
(iv)         Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note.  The Holder and
the Company shall maintain records showing the Principal and Interest converted
and the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.
 
(c)           Limitations on Conversions or Trading.
 
(i)           Beneficial Ownership.  If at any time after the Closing, the Buyer
shall or would receive shares of Common Stock in payment of interest or
principal under Note, upon conversion of the Note, under the Warrant, or upon
exercise of the Warrant, so that the Buyer would, together with other shares of
Common Stock held by it or its Affiliates, own or beneficially own by virtue of
such action or receipt of additional shares of Common Stock a number of shares
exceeding 4.99% of the number of shares of Common Stock outstanding on such date
(the "Maximum Percentage"), the Company shall not be obligated and shall not
issue to the Buyer shares of Common Stock which would exceed the Maximum
Percentage, but only until such time as the Maximum Percentage would no longer
be exceeded by any such receipt of shares of Common Stock by the Buyer. Upon
delivery of a written notice to the Company, the Buyer may from time to time
increase (with such increase not effective until the sixty-first (61st) day
after delivery of such notice) or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% as specified in such notice; provided that (i)
any such increase in the Maximum Percentage will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company and (ii)
any such increase or decrease will apply only to the Buyer and its
Affiliates. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
3(c)(i) to the extent necessary to correct this paragraph (or any portion of
this paragraph) which may be defective or inconsistent with the intended
beneficial ownership limitation contained in this Section 3(c)(i) or to make
changes or supplements necessary or desirable to properly give effect to such
limitation.  The limitation contained in this paragraph may not be waived and
shall apply to a successor holder of the Note.
 

--------------------------------------------------------------------------------

 
(d)           Other Provisions.
 
(i)           Prepayment.At any time following the Issuance Date, the Company
shall have the option, upon 5 business days' notice to Holder, to pre-pay the 
remaining outstanding principal amount of this Note in whole, or in part, in
cash.
 
(ii)          All calculations under this Section 3 shall be rounded up to the
nearest $0.00001 or whole share.
 
(iii)         Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company's failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under
 
(4)           REISSUANCE OF THIS NOTE.
 
(a)           Assignability. The Company may not assign this Note.  This Note
will be binding upon the Company and its successors and will inure to the
benefit of the Holder and its successors and assigns and may be assigned by the
Holder to anyone with the Company's approval.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.
 
(5)           NOTICES.   Any notices, consents, waivers or other communications
required or permitted to be given under the terms shall be handled according to
the Notice clause in the Securities Purchase Agreement.


 
 

--------------------------------------------------------------------------------

 
The addresses for such communications shall be:
 
If to the Company, to:
KonaRed Corporation


If to the Holder:
Black Mountain Equities, Inc.
 
(6)           APPLICABLE LAW AND VENUE. This Note shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to conflicts of laws thereof.  Any action brought by either party against
the other concerning the transactions contemplated by this Note shall be brought
only in the state courts of New York or in the federal courts located in the
southern district of New York. Both Parties  agree to submit to the jurisdiction
of such courts.
 
(7)           WAIVER.  Any waiver by the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.
 
 [Signature Page Follows]
 
 
 
 
 
 
 



--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.
 

  COMPANY:    
Konared Corporation
               
 
By:
/s/ Shaun Roberts           Name: Shaun Roberts             Title: Chief
Executive Officer  



 













 
 
 